Citation Nr: 9916788	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the right 5th metatarsal with 
excision of exostosis, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1962 to May 
1964.

This appeal arises from May 1997, Department of Veterans 
Affairs (VARO), Nashville, Tennessee rating decision, which 
denied the appellant entitlement to service connection for 
rheumatic fever and a bilateral knee disability, and granted 
entitlement to service connection for status post fracture of 
the right 5th metatarsal with excision of exostosis of bone, 
evaluated as 0 percent disabling.

FINDINGS OF FACT

1.  The appellant served on active duty from May 1962 to May 
1964.

2.  The appellant had a history of rheumatic fever prior to 
service.

3.  Service medical records are negative for any complaints or 
treatment referable to rheumatic fever during service, and 
competent medical evidence does not indicate that the 
appellant currently has residuals of rheumatic fever.

4.  Competent medical evidence does not indicate that the 
appellant currently has a bilateral knee disability that 
first manifested within a year of service, or as the result 
of any service-connected disability.

5.  Current manifestations of the appellant's residuals of a 
fracture of the right 5th metatarsal include persistent pain 
with some swelling.






CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
rheumatic fever.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
bilateral knee disability.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1998).

3.  Current manifestations of the appellant's service-
connected residuals of a fracture of the right 5th metatarsal 
with excision of exostosis are no more than 10 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a 
Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for rheumatic 
fever and a bilateral knee disability.  Under pertinent law 
and VA regulations, service connection may be granted if 
either disability was incurred or aggravated during service, 
or if arthritis of the knees manifested to a compensable 
degree within one year of service, or as the result of a 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.310 (1998).  It is 
not necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his claim for service-connection.

A January 1962 statement from the appellant's private 
physician, Guido Boccardi, M.D., indicates that the appellant 
had a history of mild rheumatic fever.  Dr. Boccardi reported 
that the appellant's first attack was in 1952 with subsequent 
episodes of pain and aches.  However, a November 1959 cardiac 
consultation report indicated that the appellant's heart tones 
were good, and there was a sinus arrhythmia.  A soft grade 1 
apical systolic murmur was heard which changed only slightly 
with position.  The murmur was not felt to be organic.  The 
diagnosis was of no heart disease.  Dr. Boccardi reported that 
since November 1959, the appellant had been well, the murmur 
was hardly noticeable, and the arrhythmia was only occasional.

The appellant's February 1962 military pre-induction 
examination reported that the appellant provided a history of 
rheumatic fever.  The examiner noted that, although the 
appellant had a history of ARF (acute rheumatic fever), a 
heart murmur on examination fulfilled the characteristics of a 
functional murmur.  No complaints or findings referable to the 
appellant's knees were indicated.  

Service medical treatment records reveal that the appellant 
incurred a fracture of the right 5th metatarsal during service 
and contusion to both shoulders when he fell from a vehicle in 
August 1963.  No complaints or findings referable to his knees 
were indicated.  He received exostosis of bone of the right 
5th metatarsal in February 1964 and was assigned to light duty 
for 6 weeks.  A March 1964 entry reported that the appellant 
was thought to have strep throat.  A history of episodes of 
"APF" [sic] was noted.  Therefore, he was started on 
medication and referred for evaluation.  An April 1964 entry 
reported that the appellant provided a history of 
polyarthritis at the ages of 12 and 16, thought to be attacks 
of acute rheumatic fever.  Neither attack had required 
hospitalization, but had required 6 to 3 weeks of bed rest 
followed by one year each of limitation of activity.  A 
cardiac consultation in 1959 had revealed no evidence of 
organic heart disease.  The appellant was currently airborne 
and had no limitations.  There were no signs of CHF 
(congestive heart failure).  The impression was of no organic 
heart disease, but has a history of ARF.

During his April 1964 military separation examination, the 
appellant denied any history of trick or locked knee, bone, 
joint or other deformity, lameness, and arthritis.  He also 
denied any pain or pressure in his chest, or shortness of 
breath.  The examiner observed that the appellant's lower 
extremities, heart, spine and musculoskeletal system were 
normal on clinical evaluation. 

A hospitalization report from Centennial Medical Center for a 
period of admission in August 1994 reported that the appellant 
was admitted for arthroscopic debridement of his left knee.  
His post operative diagnosis was of degenerative arthritis of 
the left knee.  The appellant had been admitted following 
complaints of pain and disability in his left knee, not 
controlled by conservative measures.  A hospitalization report 
for a subsequent period of admission in July 1995 reported 
that he was admitted for arthroscopy and debridement of 
medial, lateral, and patellar femoral joints in his right 
knee.  The post operative diagnosis was degenerative arthritis 
of the right knee. 

July 1994 and September 1994 treatment reports from Goodlark 
Regional Medical Center reported that the appellant presented 
to physical therapy in July 1994, with osteoarthritis in his 
knees, and was discharged in July 1994 with instructions to 
continue his exercise program at home.  He was treated in 
September 1994 for progressive strengthening and modality 
techniques to decrease swelling and increase strength.  

A January 1996 entry from The Frist Clinic, p.c., Internal 
Medicine Group, indicated that a chest x-ray revealed a normal 
heart and mediastinum.  The impression was of no acute 
disease.

A hospitalization report from Centennial Medical Center for a 
period of admission in February 1996 reported that the 
appellant presented for elective bilateral total knee 
replacements for severe degenerative arthritis of both knees.  
He indicated that he had had problems with his knees for quite 
some time with increasing amounts of pain, discomfort and 
disability.  A past medical history of rheumatic fever with no 
sequelae, hypertension, and removal of a pilonidal cyst was 
indicated.  Examination of his cardiovascular system showed a 
blood pressure of 152/109, pulse 85 and regular, and normal 
heart sounds with no extra sounds or murmurs.  Examination of 
his musculoskeletal system showed that he stood with some mild 
varus deformity of both knees.  He had moderate effusion.  
Range of motion was from -5/-10 degrees of extension to about 
100 degrees of flexion with pain and crepitus in all three 
compartments.  The right knee was equal to the left as far as 
symptoms were concerned.  

February 1996 evaluation reports from Centennial Medical 
Center reported that the appellant was admitted for right 
popliteal deep venous thrombosis.  He was status post 
bilateral total knee replacements in February 1996 and was 
found to have a right lower extremity deep vein thrombosis 
with pain in his right calf since surgery.  He had a past 
medical history of bilateral knee osteoarthritis, rheumatic 
fever, hypertension, removal of pilonidal cyst and total knee 
arthroplasties.  He was admitted for IV heparinization and 
Coumadin therapy.

Treatment records from Columbia Home Care, dated from February 
1996 to May 1996, reported that the appellant received home 
care services.

Laboratory reports, dated from January 1996 to May 1996, from 
SmithKline Beecham, indicated that the appellant received oral 
anticoagulant therapy for patients with thromboembolic events 
on standard doses of Coumadin and those with mechanical heart 
valves.

An April 1996 letter from the appellant's private physician, 
Joseph D. Chenger, M.D., reported that the appellant had 
undergone bilateral total knee replacements and currently 
retained some disability as a result of those procedures.  

In his August 1996 application for compensation, the appellant 
claimed that his knees were damaged by rheumatic fever prior 
to service, and that he injured his knees during an accident 
in August 1963 and while he was a paratrooper during service.  
He also claimed that he was treated for active rheumatic fever 
during service in early 1964.

Medical treatment records from the appellant's private 
physician, Joseph D. Chenger, M.D., dated from June 1994 to 
May 1997, were submitted.  A June 1994 treatment report 
indicated that the appellant was seen for evaluation of his 
knees.  He indicated that the appellant had a history of 
rheumatic fever at age 12 or 16 and had had a recurrent flare 
up recently.  The appellant had persisting arthralgias.  His 
left knee had been worse than the right.  He complained of 
some swelling crepitus and giving way.  The impression was of 
bilateral medial compartment and patellofemoral degenerative 
arthritis which was radiographically and clinically more 
compatible with osteo than with inflammatory arthritis.  
Subsequent entries reported that Dr. Changer followed the 
appellant for his degenerative arthritis.  He performed total 
knee replacements and provided therapy.  

An April 1996 letter from Dr. Chenger merely indicated that 
the appellant had physical limitations following bilateral 
total knee replacements.  Letters from the appellant's private 
physician, Louis C. Johnson, M.D., an internist, dated in 
August 1996 and April 1997, were also submitted.  Dr. Johnson 
reported that the appellant presented for an internal medicine 
consultation prior to his total knee replacements.  The 
appellant's history of osteoarthritis, rheumatic fever, and 
hypertension was noted and Dr. Johnson reported that he 
followed the appellant during his recovery period.  In April 
1997, Dr. Johnson again summarized the appellant's medical 
history, which included a history of rheumatic fever as a 
child. 

A VA examination was conducted in April 1997.  The appellant 
reported that he had bilateral knee pain of 5 to 6 years 
duration.  He claimed that he was diagnosed with rheumatic 
fever.  He had no carditis, nodules, fever or chorea with this 
diagnosis.  However, he stated that he had had two to three 
episodes of rheumatic fever prior to this.  He claimed that 
one of his first episodes occurred while he was in service.  
He claimed that he had a temperature of 105 with a sore 
throat, right ankle swelling, possible rash with severe 
myalgias.  He reported that he was seen by a cardiologist in 
follow-up three weeks following this diagnosis and was placed 
on penicillin, but never took the penicillin.  He also claimed 
that, with his most recent knee problems, he was told by his 
orthopedist that it was from his rheumatic fever and he was 
sent to an arthritis specialist.  He reported that he 
continues to have physical therapy for his knees.  Examination 
revealed that his heart had a regular rate and rhythm with no 
murmurs and normal S1 and S2.  No swelling was noted in either 
knee and there was no point tenderness on knee examination 
bilaterally.  The examiner diagnosed hypertension, 
osteoarthritis of the knees, history of rheumatic fever, 
fracture of the mid foot while in service, and mechanical low 
back pain.  Regarding the appellant's history of rheumatic 
fever, the examiner reported that he could not confirm this 
diagnosis based on physical examination.  He indicated that 
"[p]resently there is no signs [sic] of rheumatic heart 
disease.  This is a historical diagnosis and cannot be made 
retrospectively.  It has to be made at the time and truly one 
of the few occasions where 'history of' is appropriate.  
Rheumatic fever, however, does not cause premature arthritis 
to my knowledge."

Analysis

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for a bilateral knee 
disability.

The Board finds that the evidence does not establish that 
either rheumatic fever or a bilateral knee disability was 
incurred or aggravated during service.  In so finding, the 
Board places emphasis on the appellant's military pre-
induction examination which merely noted a history of acute 
rheumatic fever with no findings referable to any knee 
abnormalities; the letter from the appellant's private 
physician which pre-dated his military enlistment and noted 
that the appellant had a history of mild rheumatic fever in 
1952, but had been well since 1959, with a nonorganic heart 
murmur that was hardly noticeable and only occasional 
arrhythmia on cardiac evaluation; service medical treatment 
records which are completely devoid of any complaints or 
findings referable, other than by history, to either rheumatic 
fever or knee disabilities and merely indicate a history of 
rheumatic fever with polyarthritis at the ages of 12 and 16 
provided in March 1964 and April 1964; the appellant's 
military separation examination which was likewise devoid of 
any complaints or findings referable to rheumatic fever or 
knee disabilities; and his post service medical treatment 
records which first indicate a diagnosis of degenerative 
arthritis of the "left" knee in August 1994, more than 30 
years following the appellant's military separation; and the 
April 1997 VA examination report which found no signs of 
rheumatic heart disease and noted that, to the examiner's 
knowledge, rheumatic fever did not cause premature arthritis.  
Review of the appellant's service medical records provides no 
corroboration of his assertions either that he sustained knee 
injury in service or that he was treated for active rheumatic 
fever in service.  Regarding the latter, service medical 
records simply refer to treatment for a throat infection.  
There is no medical evidence linking this infection to pre-
service rheumatic fever.

Since there is no objective medical evidence to establish that 
the appellant currently has either rheumatic heart disease or 
a bilateral knee disability that originally manifested or was 
aggravated during service, or that arthritis manifested within 
one year, it is found that the claim presented is not well 
grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) 
(lack of evidence of the claimed disability related to in-
service incurrence or aggravation).  Therefore, VA's duty to 
assist the appellant in the development of these issues is not 
for application.  

Further, the appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has rheumatic 
fever and a bilateral knee disability that originally 
manifested or were aggravated during service, his assertions 
of medical diagnoses and opinions on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has either rheumatic fever or a bilateral 
knee disability that was incurred or aggravated during 
service.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


INCREASED RATING

3.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the right 5th metatarsal with 
excision of exostosis, currently evaluated as 0 percent 
disabling.

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Residuals of a right 5th metatarsal fracture is not 
specifically listed in the Diagnostic Code, and the 
appellant's disability has been rated by analogy to other foot 
injuries.  38 C.F.R. § 4.7 (1998).  The schedular criteria for 
other foot injuries call for a 10 percent disability rating 
for moderate manifestations; a 20 percent disability rating is 
warranted for moderately severe manifestations; a 30 percent 
disability rating is warranted for severe manifestations; and 
a 40 percent disability rating is warranted with actual loss 
of use of the foot.  38 C.F.R. § 4.71a Diagnostic Code 5284 
(1998).  

It must be noted that terms such as "moderate" and "severe" 
are not defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1998).  It should also be noted 
that the use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

Service medical treatment records reveal that the appellant 
incurred a fracture of the right 5th metatarsal during service 
with exostosis of bone of the right 5th metatarsal in February 
1964. 

Post service medical treatment records are negative for 
complaints or findings referable to residuals of the 
appellant's right 5th metatarsal fracture.

A VA examination was conducted in April 1997.  The appellant 
provided a history of persistent pain and swelling in his 
right foot since service.  He claimed that the pain had 
increased over the last few years and occasionally caused him 
to limp.  He reported that it did not limit his activity, but 
led to pain on a daily basis.  In pertinent part, examination 
showed point tenderness along the lateral aspect of the right 
foot.  No ligamentous instability or swelling was noted.  X-
rays of his right foot revealed that joint spaces appeared 
well maintained.  No fractures, dislocations or obvious bony 
abnormalities were seen.  The examiner diagnosed a fracture of 
the mid foot while in service, with persistent pain since that 
time secondary to arthritis.

The Board places emphasis upon the April 1997 VA examination 
which indicates that the veteran has no limitation of activity 
due to fracture of the fifth metatarsal, but has complaints of 
pain with swelling.  In fact, the examination findings 
included persistent foot pain secondary to the fracture.  
Although the appellant's symptomatology does not warrant a 10 
percent disability evaluation for a moderate foot injury under 
38 C.F.R. § 4.71a Diagnostic Code 5284, the Board finds that a 
10 percent disability evaluation is warranted on the basis of 
functional loss due to pain under 38 C.F.R. §§ 4.40 and 4.45. 

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  However, given the veteran's overall manifestations 
of residuals of fracture of the right 5th metatarsal, in 
conjunction with his chronic complaints of pain, the Board 
finds that, with consideration of 38 C.F.R. § 4.7, a 10 
percent evaluation more nearly approximates the functional 
impairment currently experienced by the veteran.  38 C.F.R. §§ 
4.40, 4.45 and 4.59; DeLuca, 8 Vet. App. 202.  In making this 
determination, the benefit of the doubt has been resolved in 
the veteran's favor 38 U.S.C.A. § 5107(b).

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1998).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

Having found the claim for entitlement to service connection 
for rheumatic fever not well grounded, the claim is denied.

Having found the claim for entitlement to service connection 
for a bilateral knee disability not well grounded, the claim 
is denied.

An increased rating for residuals of a fracture of the right 
5th metatarsal is granted, subject to the criteria that 
govern the payment of monetary awards.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

